PACHULSKI STANG ZIEHL & JONES LLP
James I. Stang, Esq. (pro hac vice forthcoming)
10100 Santa Monica, Boulevard, 11th Floor
Los Angeles, California 90067
Telephone:      (310) 277-6910
Facsimile:     (310) 201-0760
Email:         jstang@pszjlaw.com

-and-

Ilan D. Scharf, Esq.
Karen B. Dine, Esq.
Brittany M. Michael, Esq.
780 Third Avenue, 36th Floor
New York, New York 10017
Telephone:      (212) 561-7700
Facsimile:      (212) 561-7777
Email:          kdine@pszjlaw.com
               ischarf@pszjlaw.com
               bmichael@pszjlaw.com

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                  :
In re:                                                Chapter 11
                                                  :
The Roman Catholic Diocese of Rockville Centre,       Case No. 20-12345-scc
New York                                          :
             Debtor.
                                                  : APPEARANCE OF COUNSEL

                                                  :

                                                  :
                                                  :
THE ROMAN CATHOLIC DIOCESE OF
ROCKVILLE CENTRE, NEW YORK,                       : Adv. Proc. No. 20-01227 (SCC)

                        Plaintiff,                :

against                                           : 20-CV-11011 (VEC)

ARROWOOD INDEMNITY COMPANY, et al.,               : 21-CV-00071 (ER)

                        Defendants.               :




DOCS_LA:335551.1 18491/002
TO:      The clerk of the court and all parties of record:

         I am admitted or otherwise authorized to practice in this Court, and I appear in this case

as counsel for the Official Committee of Unsecured Creditors of the Roman Catholic Diocese of

Rockville Centre, New York.



Dated:     January 27, 2021              Respectfully Submitted,


                                         PACHULSKI STANG ZIEHL & JONES LLP


                                         /s/ Brittany M. Michael
                                        Brittany M. Michael, Esq.
                                        780 Third Avenue, 36th Floor
                                        New York, New York 10017
                                        Telephone:     (212) 561-7700
                                        Facsimile:     (212) 561-7777
                                        Email:         kdine@pszjlaw.com
                                                      ischarf@pszjlaw.com
                                                      bmichael@pszjlaw.com




DOCS_LA:335551.1 18491/002
